DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on December 17, 2019.  It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 24, 2020 was filed on the mailing date of the application on June 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on June 24, 2020.  These drawings are accepted.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…a controller configured to receive control information and the input data from the host and to generate the output data by performing an operation on the input data and the weight…” where “the input data,” the output data,” and “the weight” lack antecedent basis.
Claim 1 further recites, “…the control information including a scheme for storing a parameter including input data, output data, and a weight…” which introduces additional input data, additional output data, and an additional weight, thus the claim fails to distinguish if and/or how: “the input data” from the host and “input data” of the parameter are the same or different; “the output data” generated and “output data” of the parameter are the same or different; “the weight” which an operation is performed and “a weight” of the parameter are the same or different.
Claim 1 further recites, “…a scheme for reusing the weight; and a memory device configured to store the weight according to control of the controller as the weight is transmitted from the host, wherein the controller includes an address converter configured to map a physical address provided from the host to a memory address based on the parameter storing scheme and the weight reusing scheme so that a bandwidth of a reading operation of the weight is maximized…” where the claim refers to “the weight,” but as noted above, the claim refers to “the weight” which an operation is performed and “a weight” of the parameter, where if the “weights” are different, it is unclear as to which “weight” is being referred.
Dependent claims 2-7 are rejected for depending upon rejected independent claim 1 above.
Claim 8 recites, “performing an operation on input data and a weight…the operation of the weight…and output node IDs of weights read for the operation…” where the claim notes “an operation” is performed on both input data and a weight, then refers to “the operation” of only the weight, then later refers to “the operation,” thus the claim fails to distinctly point out if “the operation” later referred is of only the input data, the weight, or both.
Dependent claims 9-14 are rejected for depending upon rejected independent claim 8 above.
Claim 15 recites, “…mapping, by the controller as control information, input data, and a weight are received from the host, the control information including a scheme for storing a parameter including input data, output data, and a weight…” which introduces additional input data, and an additional weight, thus the claim fails to distinguish if and/or how: “the input data” received from the host and “input data” of the parameter are the same or different; “a weight” received from the host and “a weight” of the parameter are the same or different.
Claim 15 further recites, “…a scheme for reusing the weight, a physical address provided from the host to a memory address based on the parameter storing scheme and the weight reusing scheme so that a bandwidth of a reading operation of the weight is maximized; storing, by the memory device, the weight in the memory address; and generating, by the controller, the output data by performing an operation on the input data and the weight…” where the claim refers to “the weight,” but as noted above, the claim refers to “a weight” received by the host and “a weight” of the parameter, where if the “weights” are different, it is unclear as to which “weight” is being referred; the claim refers to “the input data,” but as noted above, the claim refers to “input data” received by the host and “input data” of the parameter, where if the “input data” are different, it is unclear as to which “input data” is being referred.
Dependent claims 16-19 are rejected for depending upon rejected independent claim 15 above.

Allowable Subject Matter

Claims 1-19 would be allowable if the 112(b) rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art includes: Shao et al. (US 2020/0293867) disclose a system using a neural network accelerator coupled to a host, the neural network accelerator comprising a controller, a global buffer, and a plurality of processing elements, the processing elements further comprising a controller, weight buffer, activation buffer, an accumulation memory buffer, a plurality of vector multiply-accumulate units, and a post processor, where each of the weight buffer and activation buffer have an associated address generator for calculating/generating an address in a memory for reading and writing data from the address, and the plurality of processing elements support temporal reuse of weights; Du et al. (US 2019/0087716) disclose a neural network processing system comprising a multicore processing module, an on-chip storage medium, an on-chip address index module, and an arithmetic logic unit (ALU) module, the address index module for executing mapping according to an index to a correct storage address during operation, the method including reusing weights, such as a convolutional layer in a convolutional neural network (CNN); and Dally et al. (US 2018/0046916) disclose a system using a sparse convolutional neural network accelerator, and a method thereof including maximizing the reuse of weights.  Although the prior art cited discloses certain features of the present invention as noted above, the prior art fails to teach or suggest, singly or combined, the limitations of independent claims 1, 8, and 15 as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612